Citation Nr: 0032682	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left vestibular 
paresis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This appeal arises from a December 1995 rating decision of 
the Roanoke, Virginia, Regional Office (RO) which determined 
the veteran had not submitted a well-grounded claim for 
service connection for left vestibular paresis.  He appealed 
this decision.  In December 1998, the Board of Veterans' 
Appeals (Board) determined that this claim was well-grounded.  
This issue was then remanded to the RO for development of the 
medical evidence.  It has now returned for further appellate 
consideration.

The veteran was afforded a hearing before a member of the 
Board in January 1998.  However, this Board member is no 
employed at the Board.  According to 38 U.S.C.A. § 7102(a) 
(West 1991 & Supp. 2000), the Board member who conducts a 
hearing in a case is to render the final determination of the 
issues in that case.  By letter of September 2000, the Board 
directly contacted the veteran and his representative and 
notified him of the above circumstances.  He was offered the 
opportunity of attending another hearing.  The Board noted 
that if he did not respond to this letter within 30 days of 
its date, it would be assumed that he did not want another 
hearing and the Board was to proceed with adjudication of his 
claim.  No response has been received from the veteran.


FINDING OF FACT

Competent medical evidence has established a nexus between 
the veteran's in-service acoustic trauma and his current left 
vestibular paresis.



CONCLUSION OF LAW

The veteran's left vestibular paresis was incurred as a 
result of an acoustic injury during active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Upon his entrance into active service in October 1966, the 
veteran was provided a comprehensive physical examination.  
He denied any prior medical history of dizziness or ear 
trouble.  On examination, his ears and ear drums were normal.  
Audiometric testing indicated that the veteran's hearing 
acuity was essentially normal in all tested frequencies for 
VA purposes.

He was given an ear, nose, and throat (ENT) consultation in 
November 1967.  The veteran complained of continual ringing 
and tinnitus in his ears for the past four to five months.  
He claimed that these symptoms had started after 
participating in tank gunnery practice in Germany.  
Audiometric testing revealed significant loss of hearing 
acuity when compared with his test results taken in October 
1966.  The veteran was found to have bilateral, neurosensory 
hearing loss and was placed on a profile limiting exposure to 
loud noises or firing of weapons.  Otherwise, the 
consultation found negative results.

During his separation examination in May 1968, the veteran 
denied any medical history of dizziness.  However, he did 
report a history of "ear, nose, or throat" trouble and 
hearing loss.  The examiner summarized his history as hearing 
loss in both ears with a permanent profile awarded at a 
military hospital in Germany.  On examination, his ears and 
ear drums were normal.  However, his audiometric testing 
revealed a marked decrease in hearing acuity with what 
appears to be abnormal hearing in multiple frequencies.  The 
examiner summarized the veteran's defects as deafness in both 
ears.

The veteran was afforded a Department of Veterans Affairs 
(VA) compensation examination in March 1969.  He claimed that 
he had sustained an ear injury during his active service in 
Germany that had resulted in constant ringing in his ears and 
deafness.  The diagnosis was bilateral "perceptive" hearing 
loss in the high tones.  By rating decision of May 1969, the 
RO granted service connection for bilateral perceptive loss 
of high tones with tinnitus.

An undated private examination report, presumably received 
sometime in 1978, noted audiometric results that indicated 
bilateral hearing loss.  It was reported that the veteran had 
sustained a noise trauma in 1968 with tinnitus and hearing 
loss.

During a VA compensation examination in September 1978, the 
veteran complained of constant ringing in his ears with 
hearing loss that had worsened.  The diagnosis was profound 
sensorineural hearing loss in the higher frequencies.

VA outpatient records dated in May and July 1990 noted the 
veteran's complaints of headaches and episodes of dizziness.  
He was given a brain magnetic resonance imaging (MRI) scan in 
January 1991.  The impression was "remote injuries to the 
cerebellar hemispheres inferiorly consistent with remote 
infarction, if there had been previous surgery or trauma, 
those could also explain the findings."  A neurology 
consultation was provided to the veteran in March 1991.  The 
veteran was not hypertensive and he denied any history of 
cardiac problems.  He claimed that he had been "blown out of 
a tank" in 1967 or 1968.  He denied any loss of 
consciousness, but did allege the incident had resulted in 
loss of hearing, dizziness, confusion, and feeling unsteady.  
The impression was normal neurologic examination, but the 
examiner opined the veteran's past injury was the likely 
cause of his current symptoms.  An electronystagmogram (ENT) 
consultation of April 1991 indicated that the MRI had shown 
residuals of a cerebellar infarction and noted an impression 
of hearing loss and dizziness.  Results of ENG testing 
conducted in June 1991 were reported to show no evidence of 
vestibular pathology.  An outpatient record of July 1991 
reported a history of hearing loss and tinnitus secondary to 
noise exposure in 1967.  The examiner noted that the MRI 
findings that were consistent with a remote brain injury.  It 
was claimed by the veteran that his only "head injury" was 
due to a cannon blast from a tank in 1967 that resulted in 
hearing loss and tinnitus.  The assessment was dizziness with 
abnormal MRI most likely secondary to trauma in 1967.  
Another neurological consultation was given to the veteran in 
September 1991.  The January 1991 MRI findings were noted as 
was the veteran's denial of any history of strokes.  His 
neurological examination was reported to be normal.  The 
impressions included (abnormal) MRI probably secondary to 
trauma in the military, and dizziness when stooped over.  A 
rheumatology consultation of late September 1991 noted the 
veteran's complaints of dizziness.  The assessment indicated 
that there was no evidence of any rheumatic disorder.

The appellant first presented his claim of entitlement to 
service connection in November 1991.

An VA ENT examination was given to the veteran in October 
1994.  The veteran reported a history of being blown off a 
tank in the military.  He also described a history of vertigo 
for the past year.  He claimed that these episodes happened 
one to three times a day.  The examination was reported to 
reveal a questionable inner ear vestibular abnormality or 
weakness.  The diagnosis was to rule out benign paroxysmal 
postural vertigo and determine if the veteran had a 
peripheral or central disorder.  It was recommended that he 
undergo an ENG.

An ENT consultation of June 1995 indicated that the veteran 
continued to complain of episodes of vertigo.  The assessment 
was bilateral hearing loss with vertigo and left vestilar 
paresis.  A follow-up visit in July 1995 indicated that 
prednisone did not help the veteran's symptoms, but some 
relief was attained with the use of Valium.  It was noted 
that the veteran's episodes of dizziness were described as 
the "room spinning" and the veteran having to lay down for 
several minutes.  He also noted that these episodes occurred 
primarily when he bent his arm.  The impression was 
continuing vertigo and left peripheral weakness with possible 
cardiac component.

A subsequent ENT examination of September 1995 indicated that 
the ENG had been positive for left vestibular paresis.  The 
veteran continued to complain of dizziness one to three times 
a day that lasted from ten minutes to half an hour.  He 
claimed that he also had symptoms of nausea, vomiting, and 
bilateral tinnitus.  Examination revealed that the veteran's 
"ear disease" affected his sense of balance.  The diagnosis 
was vertigo secondary to vestibular paresis.  

In October 1995, the veteran was given VA audiometric 
testing.  He claimed that while stationed in Germany in 1967 
he had been hospitalized with a head injury after being blown 
off a tank and hitting his head.  The veteran asserted that 
his episodes of dizziness had started in 1990.  The 
impression was bilateral, severe high frequency hearing 
impairment with normal to mild hearing loss in the speech 
recognition frequencies.

An ENT consultation of June 1995 indicated that the veteran 
continued to complain of episodes of vertigo.  The assessment 
was bilateral hearing loss with vertigo and left vestilar 
paresis.  A follow-up visit in July 1995 indicated that 
prednisone did not help the veteran's symptoms, but some 
relief was attained with the use of Valium.  It was noted 
that the veteran's episodes of dizziness were described as 
the "room spinning" and the veteran having to lay down for 
several minutes.  He also noted that these episodes occurred 
primarily when he bent his arm.  The impression was 
continuing vertigo and left peripheral weakness with possible 
cardiac component.

During audiometric testing in October 1997, the veteran 
claimed that his hearing loss and tinnitus started during his 
military service in Germany in 1968.  He alleged that he had 
taken his headgear off when it became time to eat.  However, 
the tank he was on fired a round that knocked him off the 
tank and resulted in acoustic trauma.  The veteran claimed 
that this incident resulted in a two week hospitalization.  
The diagnosis reported that the veteran's tinnitus increased 
in loudness prior to his episodes of vertigo.  A VA ENT 
examination of October 1997 also noted the veteran's claim 
that his tinnitus increased prior to his episodes of vertigo.  
It was reported by the examiner that the veteran had an "ear 
disease" that resulted in left vestibular weakness and 
balance disturbances.  The diagnosis was Meniere's disease.

An outpatient record of November 1997 noted that the veteran 
had a history of Meniere's disease, cerebellar infarction, 
and tobacco use.  The examiner indicated that the Meniere's 
disease had resulted in symptoms of tinnitus, bilateral 
hearing loss, and vertigo.  It was reported that the symptoms 
of Meniere's disease had somewhat improved with medication 
and a low salt diet.  The impressions included Meniere's 
disease.  Outpatient records dated in 1998 continued to 
report diagnoses for Meniere's disease.

At his hearing before the Board in January 1998, the veteran 
claimed that his symptoms of dizziness had not existed prior 
to his military service.  He testified that these symptoms 
had been incurred as a result of a blast from a tank gun.  He 
related that he had participated as a tank driver during 
gunnery practice in 1967.  The veteran asserted that his crew 
had been ordered to cease-fire and break for lunch.  After 
taking his headgear and ear protection off, he started to 
climb out of the tank when its gun was fired by mistake.  He 
alleged that the blast of the tank gun knocked him "head 
over heels" and he hit the ground.  The veteran claimed that 
he was hospitalized for this injury for two weeks.  He 
alleged that he had been bothered by symptoms of dizziness 
from the time of this incident.

Another VA neurologic consultation was obtained in February 
1999.  It was noted that this examination had been requested 
to determine if the veteran's current symptoms were due to a 
"sound injury" versus some other problem with the central 
nervous system.  This examiner described the veteran's 1968 
injury in the following manner:

In tank corps.  Had taken helmet and ear 
protection off when the cannon in his 
tank was fired.  [The veteran] was 
knocked over and immediately lost hearing 
as well as developing tinnitus.  This 
lasted for about one month and partially 
returned.  Tinnitus has remained and 
according to [the veteran] has been 
increasing.

His current symptoms included hearing loss, tinnitus, and 
daily episodes of vertigo.  The veteran claimed that the 
vertigo happened when he bent over and forced him to sit 
down.  His history was reported to include hypertension, 1995 
MRI revealing questionable lacunar infarcts in the cerebellum 
and deep white matter, ENG's of 1994 and 1995 that were 
interpreted to reveal vestibular paresis (but it was noted by 
the neurologist that parts of these test results were 
unreadable).  Examination of the cranial nerves revealed 
subjective vertigo.  There was also found to be mild ataxia.  
The impression was mild cerebellar ataxia in the limbs with 
no evidence of central vestibular problems by clinical 
examination.  It was further opined by the neurologist that:

With [history] of sudden onset of hearing 
loss and tinnitus with noise injury, 
persistent problems and intermittent 
vertigo, this is most likely due to ear 
injury however I would suggest an ENT 
evaluation for this as this is more in 
their field.

An ENT examination was performed in April 1999.  The 
veteran's reported history included "being thrown from a 
tank" during his military service.  His medical history 
included hearing loss, tinnitus, and episodes of vertigo for 
the prior ten years.  This examiner reported that he had seen 
the veteran before in April 1998.  At that time, his history 
was found to be consistent with Meniere's disease.  However, 
an MRI had revealed multiple cerebellar infarcts.  Also 
considered was the ENG of 1995 that revealed left vestibular 
weakness and audiometric testing that found severe to 
profound high frequency sensorineural hearing loss on the 
right, and severe sensorineural hearing loss on the left, 
with normal tympanic membranes and reflexes.  The examiner 
opined that his evaluation of the veteran had revealed no 
significant disease.  However, he attributed the veteran's 
symptoms of vertigo, hearing loss, and tinnitus to an ear 
disease.  The diagnoses were high frequency hearing loss and 
vertigo.

A different physician prepared an August 1999 addendum to the 
April 1999 ENT examination.  This writer noted a similar in-
service history as that on the April 1999 examination report.  
It was reported that the author and the April 1999 examiner 
had access to the veteran's claims file.  This physician 
commented:

It is likely that the [veteran's] hearing 
loss in addition to his vestibular 
paresis are related and related to his 
service connected bilateral hearing loss 
as all these structures are beside each 
other and the incidence (sic) of being 
thrown from the tank while in the 
military in the 1960's probably was the 
key to all of this.  Again, we believe 
that all these are connected at this 
point.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such a condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

While the record before the Board at this time appears 
incomplete (to include a possible cardiac consultation 
conducted in August 1995, a possible Brain MRI conducted in 
1998 or 1999, and private treatment records from the early 
1970's), it is determined that there is sufficient evidence 
to come to an equitable decision on the current appeal.  As 
this decision is favorable to the appellant, deciding the 
current issue before the Board will not prejudice his 
interest.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran has testified 
to the circumstances in 1967 that led to his service-
connected hearing loss and tinnitus.  While the available 
service medical records do not substantiate his claims of 
hospitalization or a traumatic injury due to a fall, the ENT 
examination of November 1967 clearly indicates that he was 
exposed to an acoustic trauma injury while participating in 
tank gunnery practice.  Such an acoustic trauma is further 
substantiated by the significant decrease in his hearing 
acuity by the time of his separation from the military, as 
verified in audiometric testing.  Therefore, any opinion 
based on the verified acoustic trauma suffered by the veteran 
during his military service would be probative of the issue 
on appeal.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).

While the veteran has testified that his episodes of 
dizziness began during his military service, the medical 
evidence indicates that these symptoms began about 1990.  A 
ENG of September 1995 established that the veteran was 
positive for left vestibular paresis.  While the veteran did 
receive diagnoses for Meniere's disease in 1997 and 1998, in 
regards to his complaints of dizziness, this diagnosis was 
ruled out by two ENT specialists in opinions of April and 
August 1999.

The RO denied the veteran's claim for service connection for 
left vestibular paresis in the supplemental statement of the 
case (SSOC) of December 1999 on the basis that there was no 
contemporaneous evidence in the service records that the 
veteran had been "thrown from a tank."  Because there was 
no objective evidence that this event had occurred, it was 
found that the histories related by the veteran's examiners 
were inaccurate.  It is significant that the RO had 
previously denied service connection for residuals of a brain 
injury in a rating decision of December 1991, which the 
veteran had failed to appeal.  However, the Board finds that 
the RO's interpretation of the examiners' histories is 
flawed.  A close reading of the noted opinions and provided 
history indicates to the Board that most of these examiners 
were discussing an episode of acoustic trauma, that is an 
injury to the ears, not a brain injury resulting from a fall 
and resulting head trauma.

A neurological opinion in March 1991 and an ENT opinion of 
October 1997 both appear to link the veteran's symptoms of 
dizziness to his in-service acoustic trauma or "ear 
disease."  Of particular importance are the neurological and 
ENT examinations of 1999.  Both these examinations appear to 
have included a review of the claims file and the available 
medical history.  The February 1999 neurologist specifically 
indicted that he understood that his opinion was to 
distinguish the etiology of the dizziness/vertigo as to 
whether is was from a "sound injury" or some other type of 
problem.  Other findings such as abnormalities with the 
cerebellum were attributed to non-service causes.  However, 
this examiner found the vertigo most likely the result of an 
"ear injury."  The April 1999 ENT opinion related the 
veteran's vertigo to his "ear disease" and the August 1999 
opinion found the symptoms of hearing loss, tinnitus, and 
vestibular paresis all interrelated and placed their etiology 
with the "(incident) of being thrown from the tank."  The 
ENT reports of April and August 1999 inarticulately refer to 
a history of the veteran being thrown off a tank.  It is the 
Board's opinion that this history could describe his verified 
acoustic trauma as much as a head or brain injury from a 
fall.  Thus, any doubt on this issue must be decided in the 
veteran's favor.  See Veterans Claims Assistance Act of 2000 
§ 3, Pub. L. 106-475, (to be codified at 38 U.S.C. § 
5107(b)).

After thorough examination and review of the medical history, 
the medical opinions of April and August 1999 determined that 
the veteran's complaints of dizziness/vertigo were the result 
of left vestibular paresis.  While an outpatient examiner of 
June 1995 opined a possible link to a cardiac condition and a 
cardiac consultation may have been obtained in August 1995, 
it appears that the ENT physicians of April and August 1999 
were aware of this history.  The examiner of April 1999 
specifically mentioned a past history of hypertension.  Such 
a medical condition had been denied by the veteran prior to 
June 1995 and would indicate the April 1999 examiner was 
aware of any current cardiovascular problems.  Even with this 
history, the April 1999 examiner found the symptoms of 
dizziness/vertigo related to the veteran's ear disease.

As the veteran's in-service acoustic trauma has been 
established, the medical histories as noted by the majority 
of the examiners are found to substantially comply with the 
evidence of record.  Many of these physicians determined that 
there was a nexus between the veteran's in-service acoustic 
injury and his current dizziness/vertigo.  The ENT examiners 
of April and August 1999 have definitively attributed the 
veteran's symptoms of dizziness/vertigo to his left 
vestibular paresis.  As these opinions are from competent 
medical professionals and there is little competent evidence 
to the contrary, it must be accepted by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the above analysis, and after resolving reasonable 
doubt in the veteran's favor, the evidence establishes that 
the veteran's left vestibular paresis was incurred as a 
result of an injury incurred during his active duty service.  
Service connection is therefore granted.

ORDER

Entitlement to service connection for left vestibular paresis 
is granted.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

